Title: To Thomas Jefferson from Josef de Jaudenes, 27 April 1793
From: Jaudenes, Joseph de
To: Jefferson, Thomas



Dear Sir
Philada. 27th. Apl. 1793.

By my private Letters from Madrid of the 1st. March, just received via Baltimore, I have the pleasure to learn that His Excelly. Don Diego de Gardoqui had been authorized by his Majesty on the 27th. feby. to negociate with the American Plenipotentaries, which news as I supose will please you, I hasten to communicate them to you in this friendly manner.
War was not declared at that period, but seemed to be unavoidable, particularly as the Letters of the 3rd. of March from Cadiz mention that the french had captured some Spanish vessells, and there were orders at Cadiz to stop all the french vessells in that Harbour.
If you have received any news communicable, I will be very much obliged to you for the recital of them. I have the honor to be with sentiments of very great esteem and high respect Dr. Sir Your most obedt. most hbl. Se[rvt?]

Joseph De Jaudenes

